

FIRST AMENDMENT TO LEASE AGREEMENT


THIS FIRST AMENDMENT TO LEASE AGREEMENT (this “Amendment”) is made as of March
28, 2012, between FPOC LLC, a California limited liability company (hereinafter
called “Landlord”), and Berkeley Bionics, Inc. DBA Ekso Bionics, Inc., a
California Corporation (hereinafter called “Tenant” having a place of business,
at 1414
) ,
Harbour Way South, Suite 1201, Richmond, CA 94804 (the “Premises”).


RECITALS:


A.
Landlord is the owner of the office building located at1414 Harbour Way South,
Richmond, CA 94804 (the “Building”).



B.
Tenant is a tenant of the Building pursuant to a Lease Agreement with Landlord
dated November 29, 2011 (the “Lease”).



C.
Landlord and Tenant desire to modify the Lease in certain respects to provide
for, among other things, the revision of the Over-Allowance Amount as described
in Exhibit C, Section 2.



AGREEMENT:


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:


1.    Capitalized Terms; Incorporation of Recitals. Capitalized terms used but
not defined in this Amendment shall have the meanings ascribed to them in the
Lease. The recitals set forth above are incorporated by reference in this
Amendment with the same force and effect as if repeated at length.


2.    Revision of Section 2 Over-Allowance Amount. Section 2 of Exhibit C is
hereby modified to provide that the sum of $200,000, representing the original
$80,055 amortized portion of the Tenant Improvement cost and an Over-Allowance
Amount (as such term is defined in Section 2 of Exhibit Cl of $119,945 shall be
amortized at the rate of seven percent (7%) per annum and repaid over the Lease
Term in equal monthly installments of $3,960.24 along with Tenant's monthly
payments of Minimum Rent, commencing on June 1, 2012 and continuing through and
including May 31,2017.


3.    Tenant's Failure to Pay Additional Amounts. Tenant acknowledges and agrees
that the definition of "Rent" as set forth in the Lease shall now include, in
addition to all other sums due and payable by Tenant under the terms of the
Lease, Tenant's obligation to repay the Over-Allowance Amount. In addition to
Tenant's other monetary obligations under the Lease, Tenant's failure to make
any required monthly installment payment required pursuant to Paragraph 2 above
shall constitute a monetary default under clause (b) of Section 14.l of the
Lease and Landlord shall have all of the same rights and remedies applicable to
the nonpayment of Minimum Rent.

















4.    Continued Enforceability. The parties acknowledge and agree that the Lease
remains in full force and effect, unchanged except as expressly provided for in
this Amendment. This Amendment and the Lease shall be read together as one
document. In the event of any conflict between the terms of this Amendment and
the terms of the Lease, the terms of this Amendment shall govern.


5.    Governing Law. This Amendment shall be governed by and construed and
enforced in accordance with the laws of the State of California.


6.    Further Modifications. This Amendment may only be modified pursuant to a
written agreement signed by all of the parties hereto.


7.    Entire Agreement. This Amendment and the documents described herein
contain the entire agreement between the parties hereto with respect to the
matters described herein and supersede all prior agreements, oral or written,
between the parties hereto with respect to such matters.


8.    Counterparts. This Amendment may be executed in several counterparts and
all so executed shall constitute one agreement, binding upon all of the parties
hereto, notwithstanding that all of the parties are not signatories to the same
counterpart.


IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.











--------------------------------------------------------------------------------

LANDLORD:
FPOC, LLC.
a California limited Liability Company




By: ____________________________
J.R. Orton, III
Manager




































TENANT:
BERKELEY BIONICS, INC.
a California Corporation, dba EKSO BIONICS, INC.


By: _________________________
Print Name: Max Scheder-Bieschin
Title: __CFO__________________






